DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the preliminary amendment of 8/28/2020, Applicant amended claims 3-6, 9-10, 13 and 24-26 and canceled claims 7-8, 11-12 and 14-20. Therefore claims 1-6, 9-10, 13 and 21-26 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemenager (US Pub. 2011/0205847 A1)(hereinafter Lemenager) in view of Santoso et al. (US Pub. 2009/0146836 A1)(hereinafter Santoso).
Regarding claim 1, Lemenager discloses a method of communicating digital data along a pipe string for use in a well, (Lemenager, Figs. 1-12 and Abstract and ¶0023; The tool signals can be preferably electrical signals or digital signals.)
the pipe string including a first section and a second section adjoining the first section, (Lemenager, ¶0039; Various pieces of downhole test equipment 20 are connected to the tubing 14 above or below the packer 18; ¶0051; two zones A, B of the well are isolated by means of packers 18a, 18b. Test equipment 20a, 20b is located in each isolated zone A, B, corresponding modems 26a, 26b being provided in each case.)
Lemenager, Figs. 1 and 2 and ¶0041; Transmitter electronics 36 and receiver electronics 38 are also located in the housing 30 and power is provided by means of a battery, such as a lithium rechargeable battery 40; ¶0045; a series of repeater modems 56a, 56b, etc. may be positioned along the tubing 14. These repeater modems 56a and 56b can operate to receive an acoustic signal generated in the tubing 14 by a preceding modem and to amplify and retransmit the signal for further propagation along the drill string. When acting as a repeater, the acoustic signal is received and processed by the receiver electronics 38 and the output signal is provided to the microcontroller 52 of the transmitter electronics 36 and used to drive the piezo stack 32 in the manner described above. Thus an acoustic signal can be passed between the surface and the downhole location in a series of short hops.)
emitting, with the first transmitter, a first modulated signal encoding the digital data, wherein the first modulated signal is a first acoustic signal traveling in a wall of the first section of the pipe string; (Lemenager, ¶0042; The conditioner 46 operates to modify the signal to match the characteristics of )
sensing, with the first receiver, the first modulated signal; decoding, with the interface apparatus, the first modulated signal to generate the digital data; emitting, with the second transmitter, a second modulated signal encoding at least a portion of the digital data, wherein the second modulated signal is a second acoustic signal traveling in a wall of the second section of the pipe string, (Lemenager, ¶0045; When acting as a repeater, the acoustic signal is received and processed by the receiver electronics 38 and the output signal is provided to the microcontroller 52 of the transmitter electronics 36 and used to drive the piezo stack 32 in the manner described above; ¶0046; The role of a repeater is to detect an incoming signal, to decode it, to interpret it and to subsequently rebroadcast it if required; ¶0048; the repeater will interpret the message and construct a new message with updated information regarding the transmitter and destination addresses. Messages will be transmitted from repeaters to repeaters and slightly modified to include new network addresses.)
Santoso, Figs. 1-2 and ¶0018; The surface computer then sends appropriate configuration information (e,g., a configuration file, equalizer coefficients, etc.) to the transmitter and/or the receiver to configure the transmitter and/or receiver based on the transmission characteristics of the channel portion through which the transmitter and receiver communicate. The configuration information may result in a change of the carrier frequency, modulation type, bandwidth and/or equalization of one or more telemetry modules and/or repeaters; ¶0021; The telemetry or communications channel between the telemetry modules 118 and 122 and the repeaters 126 and 128 along the drillstring 104 may be implemented using acoustic signals transmitted through the drillpipe sections or sets 110a-f) Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Lemenager with the known added functionality of differing the second signal modulation from the first signal modulation, as taught by Santoso in order to provide for configuring the repeaters based on the transmission characteristics of the channel portions through which the repeater communicates. (Santoso, 0018)
Santoso, Figs. 1-2 and ¶0018; The surface computer then sends appropriate configuration information (e,g., a configuration file, equalizer coefficients, etc.) to the transmitter and/or the receiver to configure the transmitter and/or receiver based on the transmission characteristics of the channel portion through which the transmitter and receiver communicate. The configuration information may result in a change of the carrier frequency, modulation type, bandwidth and/or equalization of one or more telemetry modules and/or repeaters)
Regarding claim 2, Lemenager discloses wherein the interface apparatus, the first receiver, and the second transmitter are collocated in a single tool. (Lemenager, Fig. 2, and ¶0041; The modem 26 comprises a housing 30 supporting a piezo electric actuator or stack 32 which can be driven to create an acoustic signal in the tubing 14 when the modem 26 is mounted in the gauge carrier 28. The modem 26 can also include an accelerometer 34 or monitoring piezo sensor 35 for receiving acoustic signals. Where the modem 26 is only required to act as a receiver, the piezo actuator 32 may be omitted. Transmitter electronics 36 and receiver electronics 38 are also located in the housing 30 and power is provided by means of a battery, such as a lithium rechargeable battery 40
Regarding claim 3, Lemenager discloses further comprising: providing a third transmitter and a third receiver in the second section of the pipe string; providing a fourth transmitter located in the first section of the pipe string; providing the interface apparatus in communication with the third receiver and the fourth transmitter; (Lemenager, Figs. 1 and 2 and ¶0041; Transmitter electronics 36 and receiver electronics 38 are also located in the housing 30 and power is provided by means of a battery, such as a lithium rechargeable battery 40; ¶0045; a series of repeater modems 56a, 56b, etc. may be positioned along the tubing 14. These repeater modems 56a and 56b can operate to receive an acoustic signal generated in the tubing 14 by a preceding modem and to amplify and retransmit the signal for further propagation along the drill string)
communicating digital data bi-directionally between the first section and the second section (Lemenager, ¶0048; The acoustic wireless signals, conveying commands or messages, propagate in the transmission medium (the tubing) in an omni-directional fashion, that is to say up and down. It is not necessary for the detector to detect whether the physical wireless signal is coming from another repeater above or below. The direction of the message is embedded in the message itself Each message contains several network addresses: the address of the transmitter (last and/or first transmitter) and the address of the destination modem at least.)
Regarding claim 4, Lemenager discloses further comprising: communicating digital data bi-directionally between the first section and the second section using the first receiver, the Lemenager, ¶0048; The acoustic wireless signals, conveying commands or messages, propagate in the transmission medium (the tubing) in an omni-directional fashion, that is to say up and down. It is not necessary for the detector to detect whether the physical wireless signal is coming from another repeater above or below. The direction of the message is embedded in the message itself Each message contains several network addresses: the address of the transmitter (last and/or first transmitter) and the address of the destination modem at least.)
Regarding claim 5, Santoso discloses wherein a second modulation frequency of the second modulated signal is higher than a first modulation frequency of the first modulated signal, and wherein the data rate of the first modulated signal is approximately equal to the data rate of the second modulated signal. (Santoso, Figs. 1-2 and ¶0018; The surface computer then sends appropriate configuration information (e,g., a configuration file, equalizer coefficients, etc.) to the transmitter and/or the receiver to configure the transmitter and/or receiver based on the transmission characteristics of the channel portion through which the transmitter and receiver communicate. The configuration information may result in a change of the carrier frequency, modulation type, bandwidth and/or equalization of one or more telemetry modules and/or repeaters; And it has been held that discovering the optimal workable ranges 
Regarding claim 6, Santoso discloses wherein a second modulation frequency of the second modulated signal is lower than a first modulation frequency of the first modulated signal, and wherein the data rate of the first modulated signal is approximately equal to the data rate of the second modulated signal. (Santoso, Figs. 1-2 and ¶0018; The surface computer then sends appropriate configuration information (e,g., a configuration file, equalizer coefficients, etc.) to the transmitter and/or the receiver to configure the transmitter and/or receiver based on the transmission characteristics of the channel portion through which the transmitter and receiver communicate. The configuration information may result in a change of the carrier frequency, modulation type, bandwidth and/or equalization of one or more telemetry modules and/or repeaters; And it has been held that discovering the optimal workable ranges involves ordinary skill in the art In re Aller, 220 F.2d 454,456; and frequency  is an operational parameter being optimized in Santoso.)
Regarding claim 9, Santoso discloses further comprising: measuring a first passband of the first acoustic signal; and determining a first modulation frequency of the first modulated signal based on the first passband. (Santoso, Figs. 1-2 and ¶0018; a wired drillpipe telemetry or communication channel having a transmitter and a receiver is measured using a known reference signal, such as a sine wave, a chirp signal or quadrature phase-shift keying pseudorandom bits. The reference signal may also be replaced by  The surface computer then sends appropriate configuration information (e,g., a configuration file, equalizer coefficients, etc.) to the transmitter and/or the receiver to configure the transmitter and/or receiver based on the transmission characteristics of the channel portion through which the transmitter and receiver communicate. The configuration information may result in a change of the carrier frequency, modulation type, bandwidth and/or equalization of one or more telemetry modules and/or repeaters; ¶0021; The telemetry or communications channel between ;  ¶0029; The signal equalizers 208a-b may be programmed to condition a transmitted or received signal according to a set of equalization coefficients. Such signal conditioning may reduce the presence of certain undesirable transmission characteristics such as, for example, high attenuation of the carrier frequency, low signal-to-noise ratio, limited channel bandwidth, phase delays, etc. Such signal conditioning can also amplify desirable signals and/or signal characteristics. And it has been held that discovering the optimal workable ranges involves ordinary skill in the art In re Aller, 220 F.2d 454,456; and frequency and bandwidth are operational parameters being optimized in Santoso.)
Regarding claim 10, Lemenager discloses further comprising: providing a second receiver in the second section of the pipe string; (Lemenager, Figs. 1 and 2 and ¶0041; Transmitter electronics 36 and receiver electronics 38 are also located in the housing 30 and power is provided by means of a battery, such as a lithium rechargeable battery 40; ¶0045; a series of repeater modems 56a, 56b, etc. may be positioned along the tubing 14. These repeater modems 56a and 56b can operate to receive an acoustic signal generated in the tubing 14 by a preceding modem and to amplify and retransmit the signal for further propagation along the drill string)
(Santoso, Figs. 1-2 and ¶0018; a wired drillpipe telemetry or communication channel having a transmitter and a receiver is measured using a known reference signal, such as a sine wave, a chirp signal or quadrature phase-shift keying pseudorandom bits. The reference signal may also be replaced by operational data such as, for example, data generated as part of drilling or measurement operations. The reference signal is transmitted by the transmitter through the channel (either uphole or downhole) or a portion of the channel (e.g., a set of drillpipe between repeaters) and is measured (e.g., digitally sampled) at the receiver, which may be in another telemetry module or repeater spaced along the drillstring. Data representing a transmitted reference signal and a received signal (i.e. the reference signal after it has passed through at least a portion of the drillstring telemetry or communication system) are transmitted to a computer or processing unit located at the surface. The surface-based computer or processing unit compares the signals (e.g., by comparing data representing the signals) and calculates the transmission characteristics of the channel using signal processing techniques. The surface computer then sends  ¶0021; The telemetry or communications channel between the telemetry modules 118 and 122 and the repeaters 126 and 128 along the drillstring 104 may be implemented using acoustic signals transmitted through the drillpipe sections or sets 110a-f;)
Regarding claim 13, Lemenager discloses wherein the first transmitter is one of a clamp-on transmitter attached to a portion of the first section of the pipe string, an inline transmitter forming a portion of the first section of the pipe string, and a carrier-based transmitter incorporated into a receptacle in the wall of a collar forming a portion of the first section of the pipe string, and wherein the second transmitter is one of a clamp-on transmitter attached to a portion of the second section of the pipe string, an inline transmitter forming a portion of the second section of the pipe string, and a carrier-based transmitter incorporated into a receptacle in the wall of a collar forming a portion of the second section of the pipe string. (Lemenager, Figs 7-9 and 0054-0056; FIG. 7 shows the manner in which a modem 92 can be mounted in downhole equipment. In the case shown, the modem 92 is located in a common housing 94 with a pressure gauge 96;  FIG. 8 shows one embodiment for mounting the repeater modem 100 ; FIG. 9 shows an alternative embodiment for mounting the repeater modem 108. In this case, the modem 108 is mounted in an external recess 110 of a dedicated tubular sub 112 that can be installed in the drill string between adjacent sections of drill pipe, or tubing;)

Claims 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vannuffelen et al. (US Pub. 2009/0224936 A1 A1)(hereinafter Vannuffelen) in view of Hache et al. (US Pub. 2010/0328096  A1)(hereinafter Hache).
Regarding claim 21, Vannuffelen  discloses a method of communicating digital data (Vannuffelen, Figs. 1 and 7 and ¶0028; A "hybrid" system refers to a combination of optical and electrical telemetry, and does not refer to an optical telemetry system and an electrical sensor. ¶0032; the downhole optical telemetry system is a hybrid optical-electrical apparatus that may use standard electrical telemetry and sensor technology downhole with the advantage of the high bandwidth fiber optic interface  ¶0034; analog signals from sensors are converted into digital signals, and the digital signals)
Vannuffelen does not specifically disclose along a pipe string. Hache in the same field of endeavor, however disclose the limitation. 
Hache discloses along a pipe string for use in a well, the pipe string including a first section and a second section adjoining the first section, (Hache, Figs.1,  5A-10 and ¶0048; the ¶0082; the cable 708 may be a fiber optic cable for communicating through the hybrid telemetry system 702. In cases where a fiber optic cable is used, optical-to-electrical and electrical-to -optical converters may be used to pass signals between the optical hybrid telemetry system 702 and adjacent electrical components. For example, the telemetry module in the BHA 30a can be provided with an optical-to-electrical converter for passing signals to a fiber optic cable of the hybrid telemetry system 702, and an electrical-to -optical converter can be provided in an uphole telemetry system, such as the drill string telemetry system 742, for receiving signals from the hybrid telemetry system 702.) Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Vannuffelen with the known technique of providing the digital communication along a pipe string, as taught by Hache, in order to provide for the passing of signals between a surface control unit and a downhole tool. (Hache, Abstract)
the method of communicating digital data comprising  providing a first transmitter (Vannuffelen, Figs. 1 and 7 and ¶0030; The surface optical telemetry unit (104) also includes a downlink electrical-to-optical (EO) modulator (110).) 
Vannuffelen, Figs. 1 and 7 and ¶0031; The downhole optical telemetry cartridge (116) is part of the optical telemetry system (100) and includes a downhole electro-optic unit (118).)
providing a second transmitter located in the second section of the pipe string, the second transmitter being in communication with the first receiver; (Vannuffelen, Figs. 1 and 7 and ¶0031; The downhole electro-optic unit (118) includes a downlink OE demodulator (120) )
emitting, with the first transmitter, a first modulated signal encoding the digital data, wherein the first modulated signal is an optical signal; transmitting the first modulated signal in an optic fiber disposed along the first section of the pipe string; (Vannuffelen, Figs. 1 and 7 and ¶0033; An electronic Down Command from the data acquisition unit 102 is sent electrically to the surface optical telemetry unit (104). The downlink EO modulator (110) of the surface optical telemetry unit (104) modulates the electronic Down Command into an optical signal, which is transmitted via the fiber optic interface (114) to the downhole optical telemetry cartridge (116).  )
sensing, with the first receiver, the first modulated signal emitted by the first transmitter; (Vannuffelen, Figs. 1 and 7 and ¶0033; The downlink OE demodulator (120) demodulates the optical signal back into an electronic signal)
and emitting, with the second transmitter, a second modulated signal encoding the digital data, wherein the second modulated signal is not an optical signal, wherein emitting, with the second transmitter, the second modulated signal is performed without decoding the first Vannuffelen, Figs. 1 and 7 and ¶0033; the downhole optical telemetry cartridge (116) transmits the demodulated electronic signal along the downhole electrical tool bus (124) where it is received by the downhole tool (126). The demodulated electronic signal may be received by the other downhole tools (128, 130) as well.)
Regarding claim 22, Hache discloses further comprising: providing a second receiver located in a third section of the pipe string adjoining the first section, the second receiver being in communication with the first transmitter; and sensing, with the second receiver, a third modulated signal encoding the digital data, wherein emitting, with the first transmitter, the first modulated signal encoding the digital data is performed without decoding the first modulated signal into the digital data. (Hache, Figs 5A-5B and ¶0058; The telemetry kits 50a, 50b may be operatively connected to the WDP telemetry system 58 and/or the BHA 30 via a variety of operative connections. As shown, the operative connection may be a telemetry sub 60, a telemetry adapter 62 and/or additional drill pipes 64 having a communication link for passing signals from the kit(s) to the WDP telemetry system 58 and/or the downhole tool.)
Regarding claim 23, Hache disclose wherein the second modulated signal is an acoustic signal traveling in a wall of the second section of the pipe string. (Hache, ¶0035; The communication component may include, for example, a transmitter that generates a signal, such as an electric, acoustic or electromagnetic signal, which is representative of the measured drilling parameters.)
Regarding claim 24, Hache discloses wherein the third modulated signal is a mud-pulse telemetry signal traveling in a bore of the second section of the pipe string. (Hache, ¶0035;  The measurement tools may also include a communication component, such as a mud pulse telemetry tool or system, for communicating with the surface system 2)
Regarding claim 25, Hache discloses wherein the third modulated signal is an electromagnetic signal traveling in a formation surrounding the well. (Hache, ¶0035; The communication component may include, for example, a transmitter that generates a signal, such as an electric, acoustic or electromagnetic signal, which is representative of the measured drilling parameters.)
Regarding claim 26, Hache wherein the third modulated signal is an acoustic signal traveling in a wall of the second section of the pipe string. (Hache, ¶0035; The communication component may include, for example, a transmitter that generates a signal, such as an electric, acoustic or electromagnetic signal, which is representative of the measured drilling parameters.)







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/Supervisory Patent Examiner, Art Unit 2687